Citation Nr: 0731064	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-28 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a lower back disorder.  In a July 2004 
Statement of the Case (SOC), the RO essentially found that 
new evidence had been received, sufficient to reopen the 
claim for service connection for a low back condition; after 
reopening the service connection claim, the RO considered the 
claim on the merits and denied the claim.  

A June 1997 RO rating decision denied service connection for 
a lower back disorder.  The veteran filed a timely notice of 
disagreement (NOD), and an SOC was issued, but the veteran 
did not perfect that appeal by filing a substantive appeal 
(VA Form 9).  Thus, the June 1997 rating decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).  The Board is required to consider the issue 
of finality prior to any consideration on the merits.  38 
U.S.C.A. §§ 7105(c), 5108 (West 2002); see Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the Board 
will address the issue of entitlement to service connection 
for a low back condition initially on a finality basis.

The veteran testified at a hearing at the RO before another 
Veterans Law Judge (who has since retired) in August 2006.  
In October 2006, the Board remanded this matter for further 
evidentiary development.  In April 2007, the Board again 
remanded this matter in order to schedule the veteran for 
another Travel Board hearing, at his request.  In June 2007, 
the veteran testified at the RO, before the undersigned 
Veterans Law Judge.  The Board has advanced this appeal on 
the docket, upon motion of the veteran.  See 38 C.F.R. § 
20.900(c) (2006).

The Board also notes that in August 2006 the veteran filed an 
informal claim of service connection for hearing loss and for 
headaches.  These issues are referred to the RO for 
appropriate consideration. 


FINDINGS OF FACT

1.  An unappealed June 1997 RO rating decision denied a claim 
of service connection for a low back disorder.  In August 
1999, the veteran requested reopening of the claim for 
service connection for a low back condition. 

2.  Evidence received since the June 1997 RO rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back condition.

3.  The evidence of record is in approximate balance as to 
whether the veteran's low back disability had its onset in 
service when he injured his back on a tank track.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1997 RO rating decision 
is new and material as it pertains to the claim for service 
connection for a low back condition; thus that claim may be 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that his low back disability was incurred during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the veteran's claim will be reopened and 
granted herein, there would be no useful purpose in 
discussing whether VA has satisfied the duties to notify and 
to assist the veteran in his claim, although the Board notes 
that a review of the record supports the conclusion that VA 
has complied with VCAA requirements.

II.  New and Material Evidence

In the June 1997 rating decision, the RO denied service 
connection for a low back disorder, essentially based on a 
finding that there was no complaint of or treatment for any 
back condition in service, or competent medical evidence 
linking a current back condition to service.  The veteran 
filed an NOD and an SOC was issued; however, the veteran did 
not perfect that appeal by filing a substantive appeal.  
Thus, the June 1997 rating decision became final and the 
claim may be reopened only if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105, 38 C.F.R. § 3.156.

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Amendments to 
38 C.F.R. § 3.156(a) apply only to claims to reopen received 
on or after August 29, 2001, and, therefore, have no bearing 
on the instant case since the veteran filed his requests to 
reopen in August 1999.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).

When the claim was denied by the RO in June 1997, the 
evidence on file consisted of service medical records and a 
VA examination report dated in July 1996.

Evidence submitted subsequent to the June 19976 RO rating 
decision includes private treatment records; a VA examination 
report dated in December 2006; the veteran's testimony at two 
hearings; and lay statements from the veteran, a fellow 
servicemember, and the veteran's brother.  The Board notes 
that this evidence is new, in that it has not been previously 
considered and is not cumulative of evidence previously 
considered.  This evidence is also material in that pertains 
to the significant question of whether the veteran has a 
current low back disability that may be related to service.  
The Board agrees with the RO's conclusion (in the July 2004 
SOC) that new and material evidence has been submitted since 
the June 1997 RO rating decision; thus, the claim for service 
connection for a low back disability is reopened.  Noting 
that the RO has already considered the veteran's claim of 
service connection for a low back disability on the merits, 
the Board will proceed with the appeal and address the merits 
as well.

III.  Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that he injured his back in service, 
while stationed in Korea in June 1952.  He claims that he was 
a gunner on a tank, and was helping to adjust the tension on 
the tank's track.  He was injured when the accelerator of the 
tank was accidentally pressed, causing his back to strike 
against the tank's track.  

Viewing the evidence in a light most favorable to the 
veteran, the Board finds that there is objective medical 
evidence which shows that the veteran has a current low back 
disability that is be related to service.  It has been 
alleged that the service medical records (SMRs) in the claims 
file are incomplete.  Of record are a few SMRs and his 
separation examination.  In April 1953, the veteran submitted 
a Request for Administrative and Adjudicative Action, and 
indicated he had sustained a back injury in Korea in June 
1952.  In April 1953, an Extract from Miscellaneous Records 
Concerning Medical Treatment, showed that he was assigned to 
a Heavy Tank Co, 7th Infantry Regiment, and took sick on June 
16, 1952.  His DD Form 214 shows that he was awarded the 
Combat Infantryman Badge.

In March 1997, the National Personnel Records Center (NPRC) 
essentially indicated that the veteran's SMRs were not 
available, and that if such records had been stored there in 
July 1973, they would have been in the area that suffered the 
most damage in a fire which occurred then, and may have been 
destroyed.  The NPRC also indicated that a search of unit 
morning reports showed that the veteran was "taken sick" on 
June 16, 1952, that the incident was "in the line of duty", 
and that the disposition was that he was returned to duty.  
The veteran first mentioned his in-service back injury in a 
document filed in April 1953, just one month after his 
discharge from service.  Since then, he has reported having 
problems with his low back.  Post-service medical treatment 
records show that he has received treatment for a chronic low 
back problem.  

When all of the evidence is assembled, the Board must decide 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  After reviewing the entire record, 
the Board finds that the evidence is in relative equipoise on 
the question of whether the veteran's low back disability 
originated in service.  It appears that he sustained some 
type of back injury in service, and that after service his 
back continued to be symptomatic.  In addition, there is 
competent medical evidence linking his current back 
disability to service.  On VA examination in December 2006, 
the veteran was found to have moderate right-side disc 
herniation of L5-S1, minimal degenerative spondylolisthesis 
of L4-5 with a bulging disc associated with a small left-
sided disc herniation.  The diagnosis was "low back pain of 
discogenic origin due to herniated disk which is as [sic] 
caused by or otherwise related to his service connected back 
injury".  While the wording of the diagnosis is somewhat 
confusing, the Board concludes that the gist of the 
examiner's opinion is that the veteran's current back 
disability (disc herniation) is related to a back injury in 
service.

On balance, the Board finds that the evidence of record does 
not clearly preponderate in favor of the veteran.  Nor, 
however, does it clearly preponderate against him.  In view 
of the foregoing, and without finding error in the RO's 
action, the Board will exercise its discretion to find that 
the evidence of record is in relative equipoise and conclude 
that the claim for service connection may be granted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.





ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a low back 
disability is reopened.

With application of the reasonable-doubt doctrine, the 
reopened claim for service connection for a low back 
disability is granted.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


